

115 S3698 IS: National POW/MIA Flag Act
U.S. Senate
2018-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3698IN THE SENATE OF THE UNITED STATESDecember 3, 2018Ms. Warren (for herself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 36, United States Code, to require that the POW/MIA flag be displayed on all days
			 that the flag of the United States is displayed on certain Federal
			 property.
	
 1.Short titleThis Act may be cited as the National POW/MIA Flag Act. 2.Days on which the POW/MIA flag is displayed on certain Federal propertySection 902 of title 36, United States Code, is amended by striking subsection (c) and inserting the following:
			
 (c)Days for Flag DisplayFor the purposes of this section, POW/MIA flag display days are all days on which the flag of the United States is displayed..